DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 29 January 2021 has been entered. Claims 1-9 and 11-29 remain pending in the application. Applicant’s amendments to the Claims in regards to the objections noted in Non-Final Office Action mailed 29 October 2020 have corrected all concerns and as such, the objections are withdrawn.

	Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 20 “Applicant submits that FIGS. 1, 2, and 9 and paragraphs 32, 48, and 73-98, respectively, of Applicant's original specification clearly define and disclose a method of generating "internal data" and "pattern data" sufficient to enable one of skill in the art to make and use Applicant's claimed invention”, examiner respectfully disagrees and notes the following:
	Examiner was not able to find any teachings in the above cited portions of the disclosure that teach how to differentiate between internal data and pattern data, or how to create either type of data. Internal data is created in two ways, by processing data or by processing pattern data. Pattern data is created by processing data output by the first semiconductor device. First data processing circuit 20 is described in [0032] as the agent responsible for transforming data into both internal data and into pattern data during a write operation, or transforming pattern data to internal data during a write copy operation. However, the transformation itself is never discussed, therefore there is no teaching or suggestion as to what type of transformation to use or what the difference between internal and pattern data is. In point of fact, pattern data does not seem to be necessary for the operation of the system. Pattern data exists to create internal data when the command is a write copy operation. However, as internal data is stored on the drive in addition to the pattern data, there is no reason the write copy operation can't just create a second copy of the internal data without any transformations into and out of pattern data. Thus, the metes and bounds that separate internal data from pattern data is not found. This is not remedied in [0048] or [0073]-[0098].
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 1, 9, and 20 claim “internal data” and “pattern data”. Dependent claims 2-8, 10-19, and 21-29 continue with this terminology. Applicant has not provided any definition in the supplied specification to identify the metes and bounds of each of these terms in relation to the other types of data. While the contextual use of “data” appears to be only data that is sent from the first semiconductor device to the second semiconductor device, Applicant has not provided any such teaching for “internal data” or “pattern data”. Using the ordinary meaning of “internal data” would cover any data that is internal to the second semiconductor device, including whatever is covered under “pattern data”. Additionally, both “internal data” and “pattern data” are generated from “data” with no description or details of how they are to be generated. As such, the public has no way to determine the metes and bounds of the terms. The state of the art at 

Claims 1-9 and 11-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1, 9, and 20 have been amended such that internal data created from pattern data during a write copy operation is different from the internal data created during the write operation. This is new matter. In the supplied disclosure, [0006] and [00032]-[00033] clearly state that pattern data is used to create the same internal data during a write copy operation that was created during the original write operation. Thus, as an example, first pattern data would create first internal data, it would not create second, third, fourth, etc, internal data.
.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 9, and 20 claim “internal data” and “pattern data” which are generated from the “data” provided by the first semiconductor device. Dependent claims 2-8, 10-19, and 21-29 continue with this terminology. As the supplied disclosure does not define either “internal data” nor “pattern data”, or disclose the methods utilized to generate them, these terms are indefinite. Without knowing how this data is generated, there is no way for the examiner or public to clearly identify what is meant by “internal 

Independent claims 1, 9, and 20 recite in part “and generate the internal data from the pattern data and store the internal data without receiving the data when the chip selection signal is enabled and a write copy operation is performed according to a logic level combination of the command signal”. As the only “pattern data” previously identified is “pattern data” that is written to the second semiconductor device when the command signal is indicating a write command, it is indefinite as to what “pattern data” is being referenced when the command signal is indicating a command other than a write command. For the purposes of examination, examiner will interpret “pattern data” as any “pattern data” currently existing in the second semiconductor device from a previous write command, and not from the previously recited write command. 

Independent claims 1, 9, and 20 recite in part “and generate the internal data from the pattern data and store the internal data without receiving the data when the chip selection signal is enabled and a write copy operation is performed according to a logic level combination of the command signal”. The previously identified “internal data” in the claim was already generated and stored in the system when data was received by the second semiconductor device. Therefore it is unclear if the “internal data” generated from 

As dependent claims 2-8, 11-19, and 21-29 are directly or indirectly dependent upon rejected claims 1. 9, or 20 above, dependent claims 2-8, 11-19, and 21-29 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132